STOCK PURCHASE AND SETTLEMENT AGREEMENT

 

This Stock Purchase and Settlement Agreement (the "Agreement") is entered into
December 30, 2016 between Mathew Harrington ("Harrington "), SocialPlay USA,
Inc., f/k/a Artesianias Corp., a Nevada corporation ("SocialPlay") and Robert
Rosner ("Rosner").

 

WHEREAS, Harrington is the owner of the following shares of common stock of
SocialPlay:

 

 * 6,600,000 shares represented by Certificate No. 1063 (displayed on the
   certificate as 33,000,000 shares prior to a subsequent reverse split); and
 * 482,000 shares represented by Certificate No. 1104

 

The shares represented by certificates number 1063 and 1104 are hereinafter
referred to as (the "Shares"); and

 

WHEREAS, Rosner is the Chief Executive Officer of SocialPlay; and

 

WHEREAS, disputes have arisen amongst the parties with respect to the Shares and
other shares of SocialPlay common stock owned by Harrington; and

 

WHEREAS, Harrington has agreed to convey the Shares to Rosner subject to the
terms and conditions set forth below; and

 

WHEREAS, Rosner desires to purchase the Shares, all subject to the terms and
conditions of this Agreement

 

WHEREAS, the parties wish to resolve all matters related to the Shares and other
shareholdings of SocialPlay common stock owned by Harrington; and

 

WHEREAS, SocialPlay believes that the transfer of the Shares is in the best
interests of the Company;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration it is agreed

 

1.                   Obligation of Harrington.

 

Subject to the terms and conditions of this Agreement, and in reliance on the
representations, warranties and covenants herein set forth, Harrington shall
deliver the Shares to the Escrow Agent, Jeffrey Klein : (i) the certificates
representing the Shares, in negotiable form, duly endorsed with a duly executed
stock transfer power, (ii) a Medallion Signature Guaranty or waiver thereof to
the stock transfer power in a form and substance satisfactory to Globex
Transfer, LLC, (iv) a copy of his government-issued photo identification which
shall be provided to the transfer agent, and (iii) any other instruction
required for the transfer of the Shares to Buyer conditioned upon Buyer's
delivery of the Purchase Price.

 

 1 

 

2.                   Obligation of Rosner

 

Subject to the terms and conditions of this Agreement and in reliance on the
representations, warranties and covenants herein set forth, Rosner hereby agrees
to purchase from Harrington, and Harrington hereby agrees to sell and deliver to
Rosner the Shares, free and clear of any and all liens, claims, options,
charges, encumbrances, rights or restrictions of any nature except as required
by Rule 144 of the Securities Act.

 

3.                   Purchase Price

 

In consideration for the sale of the Shares by Harrington to Rosner and in
reliance upon the warranties and representations contained herein, Rosner agrees
to pay to Harrington the sum of twenty five thousand dollars ($25,000 US), the
("Purchase Price"). All payments shall be made to the trust account maintained
by the Escrow Agent, Jeffrey G. Klein, P.A.

 

Purchaser shall deliver the Purchase Price via wire transfer to the Escrow
Agent, pursuant to the following wire instructions:

 

PNC BANK

9878 Clint Moore Road Boca Raton, FL 33496 Phone No. 561.482.1449

 Jeffrey G. Klein, IOTA.



ABA No. 043000096

 Account Number: 1216360739

 

4.                   Authority

 

Harrington has full authority, power and capacity to enter into this Agreement,
or any other agreement as contemplated by this Agreement and to carry out the
transactions contemplated hereby. Each agreement when executed by Harrington
will constitute the valid and binding obligations of Harrington enforceable in
accordance with their respective terms and conditions.

 

Rosner has full authority, power and capacity to enter into this Agreement, or
any other agreement as contemplated by this Agreement and to carry out the
transactions contemplated hereby. Each agreement when executed by Rosner will
constitute the valid and binding obligations of Rosner enforceable in accordance
with their respective terms and conditions.

 

 2 

 

5.                   Ownership.

 

Harrington is the registered and beneficial owner of and has good and marketable
title to the Shares and holds the Shares free and clear of all liens, charges
and encumbrances whatsoever, except as those mandated by Rule 144 of the
Securities Act of 1933, as amended. Harrington has not granted any person a
proxy with respect to the Shares that has not expired or been validly withdrawn.
Harrington has the right and authority to enter into this Agreement on the terms
and conditions herein set forth and to transfer the registered, legal and
beneficial title and ownership of the Shares to Rosner.

 

6.                   Deliveries

 

Upon receipt of the Shares and the Purchase Price, the Escrow Agent shall
deliver to Harrington the Purchase Price less any fees and costs due the Escrow
Agent at the following address:

 

1568 Merivale Road

Suite 314

Ottawa, Ontario Canada K2G 5Y7

 

Concurrent with the delivery of the Purchase Price to Harrington , Escrow Agent
shall deliver the Shares and the documents described in Section I of this
Agreement to Joe Laxague by overnight delivery at the following address:

 

Lax.ague Law, Inc.

1 East Liberty, Suite 600 Reno, NV 8950I

 

7.                   Satisfaction of Obligations.

 

Delivery of the Purchase Price to Harrington and the Shares and the documents
described in Section 1 of this Agreement to Laxague shall constitute
satisfaction of all rights and responsibilities of the parties to the Agreement.

 

8.                   Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. The Agreement is non-assignable without
the prior written consent of the non-assigning party.

 

9.                   Severability

 

If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any other covenant or provision unless so expressed herein.

 3 

 

10.                Totality of Agreement

 

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto and thereto have made no
agreements, representations or warranties, whether written or oral, relating to
the subject matter of this Agreement which are not set forth herein. No
amendment or modification of this Agreement shall be valid unless made in
writing and signed by each of the parties hereto.

 

10.                Notice

 

All correspondence to the respective parties shall be sent to:

 

Mathew Harrington c/o Jeffrey Klein

30l Yamato Road Suite 1240

Boca Raton, FL 33431

Robert Rosner

c/o Joe Laxague

l East Liberty, Suite 600

Reno, NV 8950 1

 

11.                Release

 

Concurrent with the execution of the Settlement Agreement, the parties shall
execute a joint and mutual release which is attached hereto and marked Exhibit
A.

 

12.                Governing Law

 

This Agreement shall be governed by the laws of the state of Florida. lo the
event of litigation, the prevailing party shall be entitled to recover all costs
including attorney's fees.

 

13.                Jurisdiction

 

The parties irrevocably and unconditionally agree that the exclusive place of
jurisdiction for any action, suit or proceeding ("Actions") relating to this
Agreement shall be in the courts of Palm Beach County, Florida, the jurisdiction
where the Escrow Agent resides. Each party irrevocably and unconditionally
waives any objection he may have to the venue of any Action brought in such
courts or to the convenience of the forum. Final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment, a certified or true copy of which shall be conclusive evidence of the
fact and the amount of any indebtedness or liability of any party therein
described.

 

14.                Survivals

 

The parties agree that the representations and warranties contained herein or
made hereunder shall survive the Closing.

 

15.                Entirety of the Agreement

 

This Agreement constitutes the entire agreement between the parties and
supersedes and cancels any and all prior agreements between the parties relating
to its subject matter. The representations, warranties, covenants and conditions
of the obligations of the parties hereto may not be orally amended, modified or

 4 

 

altered in a writing signed by each of the parties.

 

16.                Waivers

 

Any failure of either party hereto to comply with any of its obligations or
agreements, or to fulfill conditions herein contained may be waived in writing
by the other party. No waiver by any party of any condition or the breach of any
provision, term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, shall be deemed to be or construed
as a further or continuing waiver of any such condition or of the breach of any
other provision, term, covenant, representation, or warranty of this Agreement.

 

17.                Counterparts

 

This Agreement may be executed in several counterparts and all so executed shall
constitute one agreement, binding upon all of the parties hereto,
notwithstanding that not all of the parties are signatory to the original or the
same counterpart.

 

18.                Successors.

 

The terms covenants and conditions of the Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

19.                Binding Agreement.

 

This Agreement represents the entire agreement among the parties hereto with
respect to the matters described herein and is binding upon and shall inure to
the benefit of the parties hereto and their legal representatives. This
Agreement may not be assigned and, except as stated herein, may not be altered
or amended except in writing executed by the party to be charged.

 

The foregoing is executed as of the date set forth next to each signatory. 

 

 

/s/ Mathew Harrington Date: December 30, 2016

 

/s/ Robert Rosner

 

Date: December 30, 2016

   

SocialPlay, Inc.

 

 

/s/ Robert Rosner

By: Robert Rosner

 

 

 

Date: December 30, 2016

 

 5 

 



